Opinion
issued August 11, 2011.
 
 

 
 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01B09-01146-CV
 

 
THE BEAUTIFUL ONE, SPARKLE UNIQUE
JOHNSON, NINA JOHNSON, Appellants
 
V.
 
ACCESS ATM, INC., Appellee
 

 
On Appeal from the County Civil
Court at Law No. 2
 Harris County, Texas
Trial Court Cause No. 926876
 

 
MEMORANDUM
OPINION




Appellants The Beautiful One, Sparkle Unique Johnson, Nina
Johnson have failed to timely file a brief. 
See Tex. R. App. P.
38.8(a) (failure of appellant to file brief). 
After being notified that this appeal was subject to dismissal,
appellants did not adequately respond.  See
Tex. R. App. P. 42.3(b) (allowing
involuntary dismissal of case).
We dismiss the appeal for want of prosecution
for failure to timely file a brief.  
We dismiss any pending motions as moot.
PER
CURIAM
Panel consists of Chief Justice Radack and Justices Sharp and Brown.